E    ATTORNEY               GENERAL’             .’~‘~’
                                  OF TEES
                                  Auwmiu~~.TEx~s
PRICE  DANIEL
ATTORNEYGENERAL



                                           August 22, 1951


                  Hon. Robert S. Calvert
                  Comptroller of Public Accounts
                  Austin, Texas                        Opinion No. V-1250

                                                       Re:   Authority to deposit Fed-
                                                             eral funds in the State
                                                             Treasuryandexpendsuch
                                                             funds during the next bi-
                                                             ennium under the provi-
                                                             .skm~ of the general ap-
                                                             propriation bill.

                  Dear Sir:

                                 Your request for an opinion concerns the status
                  of certain funds granted the State by the Federal Government
                  for purposes of public health and blind rehabilitation, As a
                  rider in House Bill 322 (Acts 51st Leg., R.S. 1949, ch. 615, p.
                  1208) it is provided at page 1345:

                                  “(10) United States Funds and Aid. The
                           proper officer or officers of any State depart-
                           ments, bureaus, divisions or State agencies
                           are hereby authorized to make application for
                           and accept any gifts, grants, allotments. or
                           funds from the United States Government, or
                           educational or health projects and programs,
                           to be used on State cooperative and other proj-
                           edits and programs in Texas, including con-
                           struction of public buildings, repairs and im-
                           provements,    All of such funds shall be depoeit-
                           ed in the State Treasury and are hereby appro-
                           priated to the specific purpose or purposes
                           authorized by the granter, and may be with-
                           drawn from the State Treasury subject to lim-
                           itations placed on this Act except if contmry
                           to the purposes for which the funds were re-
                           ceived; provided, however, purchases from
                           Venereal Disease Control Funds used for
                           Rapid Treatment Center operations, shall be
                           considered as emergency purchases by the
                           Board of Control and may be withdrawn upon
                           presentation of vouchers approved by the State
                           Health Office.”
                                                                       .




Hon. Robert S. Galvert, page 2      (V-1250)



               In the appropriation bill for the biennium be-
ginning September 1, 1951. (House Bill 426, Acts 52nd Leg,,
R.S. 1951) in place of the above provision the following was
inserted in Section 2 of Article III:

              “(10) When an agency of the State govern-
       ment has entered into a contract or agreement
       with the Federal government, such State agency
       shall file a copy of such contract or agreement
       with the Secretary of State for recording.    Such
       State agency shall not encumber or expend any
       Federal funds received through such contracts
       or agreements until said copy is filed with the
       Secretary of State. Provided, that copies of re-
       search contracts ‘classified’ in the interest of
       National security shall not be filed but in lieu
       thereof a statement that such a contract has
       been made shall be filed.’

              Thus, the Legislature evidently felt that it was
unnecessary to include in the appropriation bill for the bi-
ennium 1951-53 the general provision with regard to accept-
ance and disposition of Federal grants in the form and wording
of the 1949 appropriation act. Instead, it provided that Fed-
eral funds received as a result of a contract or agreement by
a State agency may not be expended by that agency until a copy
of the contract or agreement is placed on file in the office of
the Secretary of State. In this manner the Legislature clearly
indicated that these Federal grants may be accepted and expend-
ed by the various State agencies,

               We are informed that, under the Federal law, blind
rehabilitation is a part of the educational rehabilitation -program.
The donations to the various States are made to the education
agency of that State and not to a separate agency concerned sole-
ly with blind rehabilitation. Accordingly, the Texas Blind Com-
mission prepares its budget for funds necessary for operation
and submits it to the Texas Central Education Agency. The Cen-
tral Education Agency considers the budget and request for funds
and, after approving it, submits the request to the Federal Gov-
ernment, The Federal Government, in turn, grants funds to the
Texas Central Education Agency to be used for blind rehabilita-
tion. These funds are then allocated to the Blind Commission
and expanded from the State Treasury for the purpose for which
the,*grant was made.          t,

              The health grants to the States from the Federal
Government are made directly to the State agency concerned
with public health with a provision that:
.   .




        Hon. Robert S. Calvert, page 3      (V-1250)
                -.


                      “(a) The principal State Accounting Offi-
               cer shall maintain either (1) a separate and dis-
               tinct fur&account for each Public Health Service
               grant, or (2) a separate and distince fund account
               for each State agency in which all Public Health
               Service grants may be commingled with other
               Federal grants (but no other funds) available to
               such agency.” Regulations Covering Grants to
               States for Public Health Services, 15 Fed. Reg.
               4222 (1950).

                      In the light of these facts, you present for our con-
        sideration the following questions:

                      1. Does the State Treasurer have the authority
        to take the Federal fundsallottedto either the State Health De-
        partment or the Commission for the Blind into account in the
        funds of the Treasury?

                      2. If the Stats Treasurer has the authority to take
        these funds into the Treasury, then are such Federal funds ap-
        propriated to the State Health Department and the Commission
        for the Blind for the purposes for which the allocations are
        made by the Federal Government?

                       First as to the Blind Commission, in view of the
        method by which funds are donated by the Federal Government,
        it is necessary to look to the appropriation for the Texas Cen-
        tral Education Agency to determine whether authority exists
        for that agency to place the Federal funds in the Treasury and
        whether they are appropriated for blind rehabilitation. Follow-
        ing the line appropriations to the Central Education Agency, it
        is provided in House Bill 426, Acts 52nd Leg., R.S. 1951, that

                      “The proper officer or officers of the Texas
               Central Education Agency are hereby authorized to
               make application for-and-accept any bther gifts,
               grants, or allotments from the United States Govern-
               “ment or other sources to be used.*   cooperative and
               G      projects and programs in Texas, including con-
               struction of buildings. repairs, and improvements.
               Any of such Federal funds as may be deposited in the
               State Treasury are hereby appropriated to thenspecific
               pa-
               phasis ours.)

                      It therefore appears that with regard to the funds
        granted by the Federal Government for blind rehabilitation ample
        authority exists for placing those. funds in the State Treasury and
Hon. Robert S. Calve&    page 4     (V-1250)



it also appears that they are appropriated for blind rehabilita-
tion in virtue of the above quoted provisions of the appropria-
tion bill. The appropriation for the Blind Commission provides
in several places that the State moneys appropriated for use
by that agency are the “State’s part” of the funds necessary to
operate that Commission.     Line items 1, 8, and 10 of appropria-
tion for Blind Commission, Art. III, H.B. 246, Acts 52nd Leg.,
R.S. 1951.

              Turning to the provisions with regard to the Federal
grants to the Texas State Health Department, theonly prohibi-
tion against placing funds in the State Treasury is that which is
contained in Article 4374, Vernon’s Civil Statutes, which provides
that:

              “All moneys received by the Treasurer shall
       be kept in the safes and vaults of the Treasury: and
       the Treasurer shall not keep or receive into the
       building, safes or vaults of the Treasury any money,
       or the representative of money, belonging to any in-
       dividual except in cases expressly provided for by
       law; nor shall said Treasurer appropriate to his own
       use, or lend, sell or exchange any money, or the
       representative of money, in his custody or control
       as such Treasurer.*

               It is thus seen that the only prohibition against plac-
ing money in the State Treasury is that money’“belonging to any
individual” shall not be kept in the treasury except under a spa-
cific statute. No prohibition exists with regard to placing public
money, whether it be public money granted by the Federal Govern-
ment or State funds, in the State Treasury.     It would therefore ap-
pear that the public grant to the State Health Department may be
placed in the State Treasury and taken into account as funds of the
Treasury.

              The question of the appropriation of those funds for
use by the Health Department is answered.by. the appropriation
to the State Health Department in House Bill 426, supra. It is
there provided that the funds appropriated to the State Health De-
partment are

              “To be used to match Federal funds allo-
       cated to the State of Texas for the payment of
       salaries and other necessary expenses in con-
       nection with the operation and maintenance of a
       State program of public health services,   Specif-
       ic descriptions of duties, examples of work per-
       formed, minimum qualifications, and compensa-
       tion ranges for each classification are provided
.




    Hon. Robert S. Calvert, page 5      (V-1250)



           in the approved personnel plan agreed with the
           the US. Public Health Service, tjxe U.S. Chil-
           dren’s Bureau, and the State Department of
           Health.”

                  The Legislature thus recognized that State funds
    appropriated are only a part of, the funds necessary for the
    operation of the State Health Department. The remainder is
    to be supplied by the Federal Government by grants which, it
    appears, are clearly appropriated to use by the State Health
    Department.

                  It is well settled that no particular form of word-
    ing is required to make an appropriation. In National Biscuit
    Co. v. State, 134 Tex. 293, 135 S.W.2d 687 (1940). the rule,is
    stated at page 693:
                  u 0 e 0 It is settled that no particular
           form of words is required to render an ap-
           propriation specific within the meaning of
           the constitutional provision under discussion
           [Art. VIII, Sec. 61 D It is sufficient if the Leg-
           islature authorizes the expenditure by law,
           and specifies the purpose for which the ap-
           propriation is made. 0 e *”

    Also see Pickle v, Finley, 91 Tex. 484, 44 S.W, 480 (1898); 38
    Tex. Jur. 844, States, Sec. 27; 8 Tex. Jur, Supp. 781, States,
    Sec. 27.

                   We therefore agree with your conclusion that the
    Treasurer has authority to take into account the Federal funds
    provided for blind rehabilitation and public health and that these
    funds are appropriated by House Bill 426, the general appropria-
    tion bill for the next biennium, for the purposes for which granted.




                                 SUMMARY

                  Federal funds granted the State for blind
            rehabilitation and public health services may be
            deposited in the State Treasury and expended
     Hon. Robert S. Calvert, page 6      (V-1250)



             under the provisions of the general appropria-
             tion bill (H.B. 426, Acts 52nd Leg., R.S. 1951).

                                        Yours very truly,

     APPROVED:                           PRICE DANIEL
                                        Attorney General
     Everett Hutchinson
     Executive Assistant

     Charles D. Mathews
     First Assistant
                                               Assistant
     Price Daniel
     Attorney General




     E J:b



,,